ORDER
PER CURIAM.
The defendant, Dennis J. Weber, appeals the judgment entered upon his convictions by a jury for leaving the scene of a motor vehicle accident, Section 577.060 RSMo.2000,1 driving while intoxicated, Section 577.010, and careless and imprudent driving, Section 304.012.
We have reviewed the parties’ briefs and the record on appeal and find no error. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties, however, have been furnished with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo.2000.